DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 01, 2019 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following titles are suggested: “MANAGING CANCELLED RESERVATIONS FOR A TRANSPORTATION SERVICE,” “PROCESSING CANCELLATION REQUESTS FOR TRANSPORTATION SERVICE RESERVATIONS,” or any other descriptive title. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-5 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Claim 6 recites a combination of devices and therefore recite a machine.
Claim 7 recites a series of steps and therefore recite a process.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 6-7, as a whole, are directed to the abstract idea of managing a request for a cancellation of reserved transportation services, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including agreements in the form of contracts) by cancelling an agreement for a transport service between a driver and a passenger. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by managing the relation between a driver and a passenger. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by managing the interaction between a driver and a passenger. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by observing that a cancellation request has been received and evaluating the consequences of the cancellation. The method of organizing human activity and mental process of “managing a request for a cancellation of reserved transportation services,” is recited by claiming the following limitations: managing a reservation for a transport service, receiving a cancellation request, determining a substitute participant, and assigning a penalty to the cancelling participant. The mere nominal recitation of a processor and a user terminal does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claims 3-4
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 6-7 recite the additional elements: processor and user terminal which are used to perform the managing, receiving, determining, and assigning steps. These processor and user terminal limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of dispatching vehicles to transport passengers in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing taxi dispatch process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 6-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services
Remaining Claims:
With regards to Claims 2 and 5, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thakkar et al. (U.S. P.G. Pub. 2013/0054281 A1), hereinafter Thakkar.

Claim 1. 
Thakkar discloses an information processing apparatus comprising a processor (Thakkar [0102]) configured to: 
manage reservation for a transport service for sharing a ride in a vehicle that travels to a predetermined destination (Thakkar [0022] Ridesharing platform providing participant matching, scheduling a trip, and providing trip and contract monitoring; [0023] participant ride matching matches drivers and passengers along a route to a destination); 
receive a cancellation request for a first reservation for the transport service provided using a first vehicle, from a user terminal of a first user who is one of a driver user of the first vehicle or a passenger user who is scheduled to get on board the first vehicle, for whom the first reservation is established (Thakkar [0023], [0024] trip participants may be drivers or passengers; [0030] participants use personal communication devices; [0049] trip modification module may allow any trip participant to request a trip modification, such as a cancellation, before the start of a trip); and 
determine a substitute driver user or a substitute passenger user for the first user, and assign a penalty to the first user, in a case where the cancellation request for the first reservation is received from the user terminal of the first user (Thakkar [0044] ride match module provides one or more trip proposals; [0049], [0072] additional costs may be imposed on the participant, who requested the modification; and additional rewards may be given to other participants, who agree to accommodate the modification; [0050] contract for a trip includes agreement to pay penalties when a trip is cancelled; [0051] trip penalty paid by participant at fault for an unsuccessful trip; [0053] driver penalty may be cost of alternative transportation for passengers).

Claim 2. 
Thakkar discloses all of the elements of claim 1, as shown above. Additionally, Thakkar discloses:
wherein the penalty is any of cancellation charges, a reduction or an increase in a fee for subsequent use of the transport service, and a lower priority ranking for reservation for the transport service (Thakkar [0049], [0072] additional costs may be imposed on the participant, who requested the modification; and additional rewards may be given to other participants, who agree to accommodate the modification; [0050] contract for a trip includes agreement to pay penalties when a trip is cancelled; [0051] trip penalty paid by participant at fault for an unsuccessful trip; [0053] driver penalty may be cost of alternative transportation for passengers).

Claim 3. 
Thakkar discloses all of the elements of claim 1, as shown above. Additionally, Thakkar discloses: 
wherein, in a case where a substitute user for the first user is not found, the processor is configured to assign an incentive to a user receiving cancellation of the first reservation (Thakkar [0049], [0072] additional costs may be imposed on the participant, who requested the modification; and additional rewards may be given to other participants, who agree to accommodate the modification; [0046] trip experience score is calculated based on trips completed; [0047] track trips completed).

Claim 4. 
Thakkar discloses all of the elements of claim 1, as shown above. Additionally, Thakkar discloses wherein: 
in a case where the first user is the driver user, the control unit determines, as the substitute driver user for the first user, a driver user of a second vehicle on which a first 
in a case where capacity of the second vehicle is to be exceeded by boarding of the first passenger user on the second vehicle, the processor is configured to transmit, to a user terminal of a second passenger user for whom a second reservation for boarding the second vehicle is established, a cancellation appeal for the second reservation and information about an incentive that is assigned to the second passenger user in a case of cancellation of the second reservation (Thakkar [0041] travel mode preference may include maximum number of occupants in the rideshare trip; [0043] a driver participant may pickup more than one passenger participant; [0043] using preferences to recommend trips; [0044] ride match module provides one or more trip proposals; [0049] trip modification module may allow any trip participant to request a trip modification, such as a cancellation, from the other participants; [0049], [0072] additional costs may be imposed on the participant, who requested the modification; and additional rewards may be given to other participants, who agree to accommodate the modification).

Claim 5. 
Thakkar discloses all of the elements of claim 3, as shown above. Additionally, Thakkar discloses: 
wherein the incentive is any of a higher priority ranking for reservation for the transport service, and assignment of a point or a coupon (Thakkar [0049], [0072] additional costs may be imposed on the participant, who requested the modification; and additional rewards may be given to other participants, who agree to accommodate the modification; [0046] trip experience score is calculated based on trips completed; [0047] track trips completed).

Claim 6. 
Thakkar discloses all of the elements of claim 6 as shown above in claim 1.

Claim 7. 
Thakkar discloses all of the elements of claim 7 as shown above in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628